Case 5:21-cv-10982-JEL-APP ECF No. 14, PageID.460 Filed 08/17/21 Page 1 of 9




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

YPSILANTI ART THEATRE CORP.,
d/b/a Deja Vu Showgirls Ypsilanti;
and M.I.C. LIMITED, INC.,

      Plaintiffs,
                                                Case No. 5:21-cv-10982
v.                                                 Hon. Judith E. Levy
                                       Magistrate Judge Anthony P. Patti
CITY OF YPSILANTI; CITY OF
YPSILANTI PLANNING
COMMISSION; ANDY AAMODT,
in his official capacity as the City
Planner; and JOE MEYERS, in his
official capacity as the City of
Ypsilanti Director of Economic
Development,

      Defendants.

Matthew J. Hoffer (P70495)             Lauri B. Stewart (P55014)
Zachary M. Youngsma (P84148)           Kerr, Russell and Weber, PLC
Shafer & Associates, P.C.              500 Woodward, Suite 2500
3800 Capital City Blvd., Suite 2       Detroit, MI 48226
Lansing, Michigan 48906                (313) 961-0200
(517) 886-6560                         lstewart@kerr-russell.com
Matt@BradShaferLaw.com                 Scott D. Bergthold (TN 023186)
Zack@BradShaferLaw.com                 Law Office of Scott D. Bergthold, P.L.L.C.
                                       2290 Ogletree Ave., Suite 106
Attorneys for Plaintiffs               Chattanooga, TN 37421
                                       (423) 899-3025
                                       sbergthold@sdblawfirm.com
                                       Attorneys for Defendants

     REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS BASED ON
                      YOUNGER ABSTENTION
Case 5:21-cv-10982-JEL-APP ECF No. 14, PageID.461 Filed 08/17/21 Page 2 of 9




                               Preliminary Statement

     Deja Vu responds with rhetoric, not reality, to the Younger motion. Younger

plainly applies here. Deja Vu admits that it remodeled without permits and illegally

expanded its nonconforming use. (R. 12 at 7 (“A City inspector noticed the

unpermitted repairs….”; “YAT installed temporary partitions in an area that was

previously operating as part of the Boutique”).) Deja Vu does not dispute that the

Middlesex factors (ongoing state proceeding, implicating important state interests,

opportunity to raise constitutional claims) are met. Yet Deja Vu argues that the

state court enforcement suit is not a proceeding that warrants abstention.

     These arguments fail. First, that suit is coercive, for the City (a state actor)

initiated it to sanction Deja Vu for wrongful acts of illegal construction and

expansion of its nonconforming use, and to abate the resulting nuisance by an

injunction against that use. Second, Younger applies even when a federal plaintiff

brings First Amendment claims (see Younger and Middlesex). Finally, the state

enforcement suit does not meet Younger’s narrowly-defined “bad faith” exception.

                                       Argument

I.   The state court enforcement action triggers Younger abstention.

     The City showed (R. 9 at 12-14) that this Court should abstain because the

City’s state court action is precisely the type of coercive, civil enforcement

proceeding that triggers Younger. See Sprint Commc’ns, Inc. v. Jacobs, 571 U.S.

69, 79 (2013); Huffman v. Pursue, Ltd., 420 U.S. 592, 604 (1975).

                                            1
Case 5:21-cv-10982-JEL-APP ECF No. 14, PageID.462 Filed 08/17/21 Page 3 of 9




    Deja Vu’s arguments to the contrary have no basis in law or fact.

    The state court enforcement action is coercive. (See R. 9 at 13.) Count 1 seeks

a declaration that, as a sanction for making unpermitted repairs and expanding its

nonconforming use in violation of the Zoning Ordinance and Michigan law, Deja

Vu has forever lost its right to continue its business at the Property. Count 2 seeks

to abate the nuisance of the unlawful, nonconforming use. Count 3 seeks to enjoin

Deja Vu’s from operating the type of business that Deja Vu has operated for years

at the site. The City’s state court suit is a civil enforcement proceeding.

    Deja Vu’s reliance on Executive Arts Studio, Inc. v. City of Grand Rapids, 179

F. Supp. 2d 755 (W.D. Mich. 2001) is misplaced. The court did not apply Younger

because the state action was filed by a private party, not the government. Id. at 762.

The City filed the state action here. Sprint, 571 U.S. at 79 (“Such enforcement

actions are characteristically initiated to sanction the federal plaintiff, i.e., the party

challenging the state action, for some wrongful act. . . . [A] state actor is routinely

a party to the state proceeding and often initiates the action.”).

    Deja Vu’s assertion that it is “physically impossible” for it to operate its adult

regulated use on the property unless the City issues it a decision is false. (R. 12 at

14.) First, the City did issue a decision that: (1) Deja Vu’s application was

incomplete and that, (2) even if it were complete, it would be denied because under

the terms of the Zoning Ordinance, a nonconforming use is not eligible to obtain


                                             2
Case 5:21-cv-10982-JEL-APP ECF No. 14, PageID.463 Filed 08/17/21 Page 4 of 9




“site plan review” to “expand” or “intensify” its use. (R. 12-1 at 44 (citing Zoning

Ordinance § 122-349(b))1.) More important, the Director found that Deja Vu lost

any right it may have had to continue its nonconforming use because Deja Vu

illegally made repairs and expanded its nonconforming use. (Id. at 45.)

     Thus, while it is legally impossible for Deja Vu to operate its adult regulated

use on the property, it is certainly not physically impossible for Deja Vu to operate

illegally, as it has done.

    Deja Vu also opposes abstention because it asserts First Amendment claims.

(R. 12 at 12.) But Deja Vu ignores that both Younger and Middlesex required

abstention in First Amendment cases. Younger, 401 U.S. at 38-39 (discussing

claim that statute violated his “rights of free speech and press, rights guaranteed

[Younger] by the First and Fourteenth Amendments”); Middlesex, 457 U.S. at 429

(noting claim that bar discipline rules violated First Amendment rights).

    Deja Vu provides no authority to support its position. Two of its cases do not

involve Younger abstention. Associated General Contractors of Ohio, Inc. v.

Drabik, 214 F.3d 730, 740 (6th Cir. 2000) (Pullman abstention); Procunier v.

Martinez, 416 U.S. 396, 405 (1974) (citing Pullman abstention decisions). Steffel v.

Thompson does not help Deja Vu because that case involved only threatened


1
 Again, Deja Vu’s complaint about alleged delay in site plan review relies on a
zoning procedure that is not available to Deja Vu (even if it had retained its
nonconforming use rights).

                                          3
Case 5:21-cv-10982-JEL-APP ECF No. 14, PageID.464 Filed 08/17/21 Page 5 of 9




enforcement, not a pending state enforcement action. 415 U.S. 452, 462 (1974).

New Orleans Public Service, Inc. v. Council of City of New Orleans, 491 U.S. 350

(1989) (“NOPSI”) is also inapplicable. Younger abstention did not apply there

because the state proceeding at issue was not “judicial in nature.” Id. at 369-70.

NOPSI explained: “[W]hen we inquire into the substantiality of the State’s interest

in its proceedings we do not look narrowly to its interest in the outcome of the

particular case…. Rather, what we look to is the importance of the generic

proceedings to the State.” Id. at 365. Here, there is no dispute that the City’s state

court enforcement proceeding is judicial in nature. For these reasons, Deja Vu’s

“First Amendment” argument against applying Younger abstention fails.

    Finally, Deja Vu’s suggestion that an injunction would merely instruct it to

“obey the law” is premature and wrong. The state court suit seeks to sanction Deja

Vu for its specific past unlawful acts of illegal construction and illegal expansion

of a nonconforming use, and asserts an exclusively state-law claim (that Deja Vu’s

nonconforming use has terminated by operation of law) that is not pending here or

in any other court. Only that remedy can give the full relief to which the City is

entitled. The requested relief would not be a generic “obey the law” injunction, but

a specific directive to Deja Vu to cease operating its nonconforming use on the

Property as a sanction for its conduct which terminated the lawfulness of that use.

    Deja Vu’s efforts to avoid Younger abstention are without merit.


                                           4
Case 5:21-cv-10982-JEL-APP ECF No. 14, PageID.465 Filed 08/17/21 Page 6 of 9




II. Deja Vu’s bad faith argument does not come close to meeting the
    standard for the exception to Younger.

    Deja Vu invokes the bad faith exception to Younger abstention. But, as the

City demonstrated (R. 9 at 18-20), Deja Vu is unable to meet the high standard for

that exception because there is no record evidence of bad faith.

    Deja Vu’s bad-faith retaliation claim fails. Deja Vu does not explain how

interpreting and applying the generally-applicable restrictions on nonconforming

uses is retaliatory. (R. 12 at 17.) And contrary to Deja Vu’s contention, the City did

issue a decision on Deja Vu’s building permit application. (R. 12-1 at 43.) It was

not a moratorium, as permits to operate a conforming use could be granted. That

Deja Vu did not like the City’s decision does not prove retaliation.

    Nor can Deja Vu show that the City brought its action without a reasonable

expectation of obtaining relief. (Id.) There is no suggestion that the Zoning

Ordinance or MCL 125.3407 is invalid. The City expects to receive a favorable

outcome because Deja Vu has admittedly operated its adult regulated use in an

unpermitted zone after it lost any nonconforming use right it may have had.

    Deja Vu’s forum shopping argument falls flat. First, the City is not forum

shopping. It is simply bringing state-law zoning claims, which are not pending

anywhere else, in state court. Besides, forum shopping has never been held to

constitute “bad faith” under Younger. Since the proceedings that trigger Younger

are always filed in a state venue, Deja Vu’s novel theory would swallow the rule.


                                          5
Case 5:21-cv-10982-JEL-APP ECF No. 14, PageID.466 Filed 08/17/21 Page 7 of 9




    Deja Vu cites Doe v. Kentucky, 860 F.3d 365 (6th Cir. 2017) for its bad faith

proposition, but that case shows how narrow the exception is. There, a university

appeals board had twice found that a hearing panel had violated Doe’s due process

rights in sexual misconduct hearings. Before the third hearing, Doe brought suit in

federal court, but the district court abstained and the Sixth Circuit affirmed. Id. at

371 (noting that the university’s system “had its flaws” and that the appeals board

“has twice found problems with the hearings, but Doe’s conclusory statements that

the University is using him as an example is not enough to show harassment.”).

    A Younger bad-faith claim requires much more. Tindall v. Wayne County

Friend of Court by Schewe, 269 F.3d 533, 539 (6th Cir. 2001) (noting that cases

applying bad-faith exception “are exceedingly rare, particularly where a plaintiff

seeking to defeat an abstention argument has failed to avail himself first of state

appellate processes before seeking relief in federal court”); Ken-N.K., Inc. v.

Vernon Twp., 18 F. App’x 319, 324 n.2 (6th Cir. 2001) (noting, in adult case, that

Supreme Court has applied bad-faith to only one set of facts: “where state officials

initiate repeated prosecutions to harass an individual or deter his conduct, and

where the officials have no intention of following through on these prosecutions.”).

    Deja Vu’s cases are inapposite. Cullen v. Fliegner, 18 F.3d 96, 99-100, 104

(2d Cir. 1994) (finding bad faith based on school board’s “past history of personal

conflict” against federal plaintiff (teacher) that showed “animus” and a “strictly ad


                                           6
Case 5:21-cv-10982-JEL-APP ECF No. 14, PageID.467 Filed 08/17/21 Page 8 of 9




hominem” campaign against him);2 Show-World Ctr., Inc. v. Walsh, 438 F. Supp.

642, 650 (S.D.N.Y. 1977) (noting federal plaintiff was not party to any state court

proceeding); Guillemard Gionorio v. Contreras Gomez, 301 F. Supp. 2d 122, 130

(D.P.R. 2004) (holding state proceeding was not judicial in nature).

    Deja Vu cites no case where a court has applied Younger’s bad-faith exception

based on a straightforward enforcement of generally-applicable zoning regulation.

                                       Conclusion

    For these reasons, the Court should abstain from considering Deja Vu’s claims

and either dismiss the complaint or stay these federal proceedings.

Dated: August 17, 2021           Respectfully submitted,

                                 By:      /s/ Scott D. Bergthold
                                         Scott D. Bergthold (TN 023186)
                                         Law Office of Scott D. Bergthold, P.L.L.C.
                                         2290 Ogletree Ave., Suite 106
                                         Chattanooga, TN 37421
                                         (423) 899-3025
                                         sbergthold@sdblawfirm.com

                                         Lauri B. Stewart (P55014)
                                         500 Woodward, Suite 2500
                                         Detroit, MI 48226
                                         (313) 961-0200
                                         lstewart@kerr-russell.com

                                         Attorneys for Defendants

2
 The Second Circuit has narrowed Cullen. Schlager v. Phillips, 166 F.3d 439, 443
(2d Cir. 1999) (reversed trial court’s decision to not abstain, observing that “[i]f the
district court’s interpretation of the Cullen exception were followed to its logical
conclusion, the exception would swallow the rule”).

                                           7
Case 5:21-cv-10982-JEL-APP ECF No. 14, PageID.468 Filed 08/17/21 Page 9 of 9




                          CERTIFICATE OF SERVICE

      I hereby certify that on August 17, 2021 I electronically filed the foregoing

document with the Clerk of the Court using the ECF system which will send

notification of said filing to all filing users indicated on the Electronic Notice List

through the Court’s electronic filing system.

                                  /s/ Scott D. Bergthold
                                  Scott D. Bergthold (TN 023186)
                                  Law Office of Scott D. Bergthold, P.L.L.C.




                                           8
